Honorable BIeoom Qllee, Commlerloner
Qeneral Land Office
Austin, Texas
Dear Sir:              Opinion   NO.   o-6838
                      Re: Whether certain eubstanoes
                          r-wed from gold aohool land
                          are minerals and whether they
                          oan be developed in +ocord+noe
                          *th%t@e provl,s$oiso$ ~~tl~le~
                          5388, et seq.; R: C.‘,&
        We refer to your letter of Septe@+er 20,~194Fr whioh
reads as follorer
          “I am confronted~rith the~probblsmwhether a~?-
    taln aubetaneesremwed fm:s@t! Se&sol L8&td.origl-
    nally Bold with a mine-1 a+‘~gwzing @.~rrsf~loutloa
    prior to the eifeotlve date o$‘Ch@ptex?gi’JrAQ$S oi
    the 42nd Legislature,1931, Cre ‘MWralE’ w$th$s the
    meaning of the law.
          “All mlnera18, exoept oil, gar, ooal md lignite,
    may be developed on suoh sold 8ohool Land In lwm?a no e
    with the provllrlonsof Artiole# 5388, et. seq., Revlred
    Civil Statutes OS Teue, 1925.
            “Acaordlngto the lnfomtion I have, the rubrtcn-
     oea are eoopped up irem the cwiaoe.to  We lad,     8~ re-
     latively near the aurfaoe el the Imd, and We rhlpped
     to oltrue fruit growing .reglow, nhere W&e aubrrtal~ ir
     rpread on orohard land@. .1t ir my inrorartaoa trkat
     rruohmaterlal~reoondltlonr .thecoil and UterIally rldo
     the orohardr. Ar ts the type of material $0 tared,I,
     have been Informed that It I# a kind of roil oempowd
     of various chemloal eubatanoes. A sample of bhlr rrterlrl
     Is handed you herenit,h. Coplee of eetteru fw     Dr. g. P.
     Sohooh, Dire&or, Bureau of +dustrlal Chsmintw,
     University o? Texas, and Mr. W. D. UaMillan, Ulnlsg
     Engineer, 214 N88h Building, Au&In, Texan, are eacloredi
     Aleo enclosed are other data and oorrespondencedealing
     with this question. All this ie fomrded to you with
     the hope that It will be of e-6 reeietanoe.
    Honorable &scorn Qlles, page 2
          nI respectftillyrequest that you let me have
    your opinion on the quebtlon whether such material
    Is a mineral within the meaning of the law and whether
    such material should be developed on the above-men-
    tioned sold School Land In accordancewith the pro-
    visions of Article 5388, et. seq., Revised Civil
    Statutes of Texas, 1925."
        To adequately answer your Inquiry,we must not only
determine the meaning of the word "mineral",but we should
also ascertaln if the Legislaturehad In mind minerals of
every description as well as combinationsof minerals as
reflectedby the analysis of the substancewhtch Is the sub-
ject of your letter. To do this we must look at Articles
5310, 5388, pertinent provisionsof which are quoted In the
opinion cited below, and Article 5400 which follows:
          "Art. 5400. Surface rights.---The locator or
    owner of a mining claim shall have':theright to oc-
    cupy within the limits of his claim 80 much of the
    surface ground as Is strictly necessary for the use
    and explorationof the mineral deposits and for the
    building and works necessary for mining operations
    and for the treating and smelting of the ore pro-
    duced on such claims and to occupy within and wlth-
    out the limits of his olalm the neoessary land for
    right of way, for Ingress and egress to and from-
    his claim for rgadways and railways. If the lo- .'
    cator or owner cannot agree with the owner or lea;
    see of the surface right In regard to the acqulr-
    lng of 881118
                and ln'regard to the compensationfor
    the Injury Incident to the opening and the working
    of such mine and the acdess thereto, he may apply
    to the county judge of the county In which such
    mining claim la located by filing a written petl-
    tlon so setting forth with a sufficientdescription
    the property and surfaceright sought to be taken
    and.the.purpoaefor which the 88388la to be taken.
    Such judge shall then appoint three dlslnter=sated
   freeholder6to examine, pass upon and determine the
 . damages and compenshtlonto be paid to the owner of
    such surface right or other property necessary to
    be taken, and all proceedingathereunder shall be
    had In accordance with the law regulating the exer-
    else of the right of ,emlnentdomain. NothMg herein
    shall give the prospector or looator any grazing
    right, or rights to any surface or well water In
    use for livestock, or to any timber rights either
.   ..




         Honorable Rascom Glles, page 3


              on or off the claim, to the detriment of the surface
              owner or lessee."
                 This department rendered a very well-considered
         opinion on the meaning of the word "mineral" on February 16,
         1937, and since we find no reasnn to disagree with the hold-
         ing In said opinion, it Is felt that to quote portions of it
         insofar as It defines the statutorymeaning of the word "mln-
         eral" would not be amiss. In this opinion the question be-
         fore the department was: "Is this department authorized to
         enter Into and deliver contracts pertaining to the operation
         of a granlt or rock quarq or gravel or callche pit upon state
         lands on a royalty basis? Mr. Russell Rentfro, then Assls-
         tant Attorney General, wrote In part as follows:
                    "The pertinent provision of Article 5310, Re-
              vised Statutes, 1925, reads as follows:
                    "'The land Included In this chapter shall be
              sold with the reservationof the oil, gas, coal
              and all other minerals that may be therein to
              the fund to which the land belongs and all appllca-
              tions shall so state.'
                    "Article 5388 reads as follows:
                    "'All valuable mineral bearing deposits, placers,
              veins, lodes and rock carrying metallic or non me-   _
              talllc substancesof value except oil, natural gas,
              coal and lignite, that may be In any lands Included
              in this Chapter shall be subject to development,
              sale and patent, as provided In this subdivision."
                    "The pertinent provision of Article 5383 wh%ch
              specifies the lands subject to the operation-ofAr-
              ticle 5388 reads as followal
                    "'Any person, association of persons, corporate
              or otherwise, that may desire to acquire the right to
              prospect for and mine ccal, or lignite In or under
              any of the following lands: - all unsold public free
              school land, University land, asylum land or any such
              lands sold with a reservationof mlnerala therein, -
              either of said substancesthat may be lnor upon said
              land that was purchased with the relinquishmentof
              the minerals therein - and all lands of which the min-
              eral rights therein have reverted to this State as
                                                            ,   -9




Honorable EiascomGlles, page 4


    the sovereign government,and either of sald
    substancesthat may be In or upon any other public
    lands Including Islands and river beds and channels
    which belong to the State, may do so by complying
    with the following conditions.'
          "The writer believes that In our attempt to
    ascertain just what the,Leglslatureintended by the
    use of the phrase call other minerals that may be
    therein', that an exhaustive discussion of the avall-
    able authorities Is justified.
          "Turning first to Words and Phrases, Vol. 5, and
    beginning on page 4513, we find among others the fol-
    lowing deflnltlonar
          "A 'mineral'Is defined by the Century Dictionary
    to be any constltutentof the earth's crust, more spe-
    clflc~lly an inorganic body occurring In,nature, horn-.
    ogeneous, and having a definite ohemlcal composition,
    which can be expressed by a chemical formula, and,
    further, having certain dlstlngulshlngphysical char-
    acteristics. Balnb. Mines (4th Ed.) p. 1:,defining
    the terms, says that It may, however, In the most en-
    larged sense,.be described as comprising all the sub-
    stances which now form or which once formed a part of
    the sollc body of'the earth, both external and ln-
    ternal. and whloh are now destitute of or InoaDable
    of supportinganimal or vegatable life. North&n Pac.
    R. Co. v. SoderberR, 104 Fed. 425.
           "This same case further adds that In a common
     and ordinary slgnlflcatlonthe word lmlneral'Is not
     a.synonym of 'metal' but Se a comprehensiveword or
     term Including every descriptionof stone and rock
     deposits whether containingmetallic substances or
     entirely non-metalllo.
           "Webster deflnea the term Imineral'to be any ln-
     oraanlc snecles havlnR a definite chemical oom~osltlon.
     However, ke find that-in the oase of Murray vs‘Allred,
     43 S.W. 355, the court held as follower
           "'In the most general sense of the'term, "minerals"
     are those parts of the earth tihlchare capable of being
     got from underneath the surface for the purpose of profit.
Honorable BaacornGiles, page 5


     The term, therefore, Includes coal, metal, ores of
     all kind, clay, stone, slate and aoprolltes.t
           “In the case of s                5 Watts 37,
     we find that the court construed the term Qlnerals~
     to mean’all ores and other metal substanceswhlah
     are found between the surface ef the earth and all
     substanceswhich are the object of mlnlng aperations.
     In this same volume we find that the oourta have
     construed the term ‘minerala’to include coal, gas,
     011, granite, stones, Iron-ore, paint stones, salt
     lakes, water and all sabstanoeenhleh are the objeot
     of mining operations.
           “Words and Phrases,Vol. 3, Seoond Series, begln-
     nlng on page 389, uaes as a starting point the defl-
     nltloricontained In the case of Kansas,Natural Gas
     Company va Board of Commlsslonersof Neosho County,
     89 P. 730, which reads as follows:
           “‘The word “minerals” In the popular sews980
                                                      means
     thoae Inorganic oonstltuentsof the earth’s  crust
     which are commonly obtained by mining or other pro-
     cess for bringing them to the surfaoe for profit.1
           “This samg volume reiterates,Websterlsdefinl-
    tlon of ,theterm ?mlnerals*as being any lnorg&nlo
    apeoles having a definite ohemical compo.sltion,   re- *
    pudlates Its firat definltion,byolting a 4ase In
    93 P. 53 which held that the term Qslnesals~1.8
    not limited to substancesfound beneath the eurfsoe
    and then oltes oases holding that the term Qslnerals~
    means coal, iron-stone,‘freestone,  fireclay,   ohlna
    day, poroelaln olay and every kind of stone, flint,
    marble. slate. brlok earth. chalk, iiu%vsl..  se&d.
    gypsum; shell-and water. ,fiowever; ghe oak of 8ul.t
    vs Hoohstetter Oil Companr, 61 S.E. 307, cited thsn,
    oonstrued the term tmlnera~s~to include every.sub-
    stanoe   that oan be got from underneathths SU%?aOe
    of the earth for the purpose oi ~proflt,   but epeolfl-
    oally held that It inoludes only those StilOlsS that
    are under the surfaoe and do not lie loossly up?” it.
           "Burrills Law Dlotlonary, Part 2;‘psgs 718, oon-
     talns a slmllar definition. It defines ,‘mlnsMls’as
                                                            .-   ,




Honorable Bascom Giles, page 6


    including all fossll bodies or matters dug out of
    mines such as beds of stone, which may be dug by
    mining or quarrying.
          "Prom the foregoing and from the discussion
    contained In 40 C. J. Page 736, we find that the word
    lmlnerals'Is a word of general language and not per
        a term of art or trade, and as in the case of the
    Ekn 'mine', the term 'mineral'Is used In so'many
    senses dependent upon the context that the ordinary
    definitionsof the dictionarythrow but little light
    upon its significationin a case and therefore It 1s
    not capable of a deflni.tlonof universal application
    but is susceptibleof limitation or expansion accord-
    ing to the intention with which it Is used in the par-
    ticular Instrument or statute. In determiningIts
    meaning In a particular case, regard must be had not
    only to the language of the instrument In which It
    occurs but also to the relative position of the parties
    interestedand to the substance of the transaction
    which the Instrument embodies.
          "Words and Phrases,Vol. 5, Third Series, Page
    135, in addition to reiteratingthe number of deil-
    nltlons already discussed herein cites the ca8e of
    Campbell vs. Tennessee Coal, Iron and Railroad Co.,
        SW 674 hi h h ld th t     ddtld
    mountalnsl~ewla~gel~cons%nge&      I~e%on?b&ff
    which reserved to the grantor all mines and mlnerais,
    contained or embedded in or on the tract, did not
    reserve the limestone, although minerals in a tech-
    nical sense do Include limestone. Turning to our




          "'The right to take and ue.eall the minerals if
    It,inoludes subaurfaoeminerals would lnolude not
    only the right to take and use petroleum 011 but
    everything else oomlng under the definition of mln-
    erals upon or under the eurfaoe, that is, any oonati-
    tuent of the earth's cruet.  Full ownershlp of and
    title to the land could carry with it nothing more
    of aubstantlalright. So, if the terms used in the
. .   .




      Honorable Bascom Olles, page 7


          deed giving the rlght,to use all minerals are to
          be taken In this broad sense, the title conveyed
          was in substantial effect a base or determinable
          fee as contended by appellees. The question pre-
          sented then is as to the constructionto be given
          the deed with special reference to the language
          used giving this right.'
                "In the case of Carothers           233 S.W.
155, the court held that in Its broadest and scientl-
          flc meaning, a mineral is any inorganic species
          having a definite chemical composition,held that If
          the parties regarded the term Imineral'in the popular
          and usual view of its meaning that it should control
          rather than any precise legal meaning.
                "In the~case of Marvel vs Merritt, ~116U.S.
          11, the Supreme Court of the United States held
          that the word 'mineral Is evidently derived from
          the word 'mine' as being that which is usually ob-
          tained from a mine and distinguishedfrom the pits
          from which only stones are taken and which are cal-
          led quarries.
                "Thus we see that the term 'mineral'Is one sus-
          ceptible of a great many ind varied significations.
          We have alreacy determined that in our Instant case,
          to give the term 'mineralt its precise legal scien-   '
          tlflc significationso as to Include all matter not
          nroperly included In the animal and vegetable king-
          doms, would be an absurdity. To do so would be to
          destroy the very grant itself by excepting therefrom
          the very subject of the grant - the land. However
          our case Is still far from solution. Having .de-
          termined that we cannot apply the pure scientific
          definition of the terms 'mineral',we are faced with
          the problem of just where to stop In restricting its
          signification. Should we restrict the term so as
          to,lncludemerely the statutory specifiedminerals
          and minerals of like character or should we confine
          it purely to metallic ores and precious stones?
          Should we enlarge Its slgnlflcatlonso as to ln-
          elude In addition to metallic ores and preolous
          stones all mineral substancesof profit found be-
          neath the surface of the earth or should we Include
.   .




        Honorable Bascom CX.les,page 8


            those same substancesfound lying loosely upon the
            surface? If we adopt the view that the term 'mineral'
            Is restricted to those substancesfound beneath the
            surface of the earth, we must make .Bt least one ex-
            ception. As early as June 31, 1837 the State of Texas
            in reserving gold, silver, copper, lead and other
            minerals specificallyenumerated as one of those
            minerals, salt. Surely this latter,,Act of the Legls-
            lature reservingminerals in the state lands would
            include all salt deposits. The foregoing discussion,
            If it serves no other purpose, has convinced the
            writer that the only reasonable rule Is that each
            case must be decided upon the language of the statute,
            the surroundingcircumstances,and the intention of
            the grantor, if It can be ascertained.
                  "With this in mind, what Is the language used
            In the relevant statutes? Article 5310 speaks of
            the reservationof the oil, gas, coal and all other
            minerals that may be therein. Article 5388 deals
            with the development of valuable mineral bearing
            deposits, place&, veins, lodes and roek--earrylig
            metallic or non-metallicsmncea      of .valuethat
            may be in any lands. Article  5383 dealing with the
            developmentof certain land for coal or lignite-in
            and under any unsold free school ind university i&d
            or amnda     sold with a reservation of minerals
            therein and dealing with the developmbntof those same
            ma       upon lands purchased with a relinquishment
            of the minerals and of lande'ln which the mineral
            rights have reverted.tothe state, and of other pub-
            lic lands belonging to the state and uses the teFml-
            nology -
                   In and u'pon.
                  "In view of the langua e used by the ld&lsia-
            ture in Articles 5310 and 53%8 pertaining reapsa;
            tlvely to the sale of lands with a reservation of
            minerals and to the developmentof the mineral  re-
            sources in these and other.landsbelonging to the
            state, and In view of the authorities dl8ourrsedIR
            this opinion, we believe that we can fairly and
            safely attribute to the legislature the latention
            to place upon the term Qnlneralefthe common and
            ordinary slgnlflaatlonof those mineral substanoes
            coming within the scientific significationof the
            term 'mineral'and found beneath the surface of the
.   .-




         Honorable Bascom Ctiles,page 9


             earth and susceptibleto being removed from mines
             for the purpose of profit. The writer appreciates
             that a number of these substanceswill doubtless
             be found to lie upon the surface and that no sclen-
             tlflc reason exists for calling the self same sub-
             stance lying beneath the surface a mineral and re-
             fusing to do so because it Is found upon the sur-
             face. However, we must remember that we are not
             concerned primarily with the claaslflcatlonof
             these substances from a sclentlflcviewpoint, but
             our attempt to ascertain just what the legislature
             intended to include by that term. We do not believe
             that we can fairly attribute to the legislaturean
             intention to reserve all those substancescoming
             within the scientificmeaning of the terPl'minerals1
             and found lying upon the surface of the earth and
             thus subject the State's grantee to an almost ln-
             evitable destruction of his property by quarrying
             operations thereon.
                    "Our distinction,we believe, is the just one
              and Is one admittedly supported by various decisions
              from other jurlsdlctlons.
                    "Retu-ning to the specific Inquiry contakned
              in your letter we are of the opinion, In view of the
              foregoing authorities,and you are accordinglyad-
              vised, that the term 'minerals'as used In Article
              5310 and Article 5388, when viewed In conjunction
              with the language used In said statutory enactment,
              does not Include gravel, sand, building stone, gran-
              ite axcaliche found lying upon the surfaae,of the
              land and subject to quarrying operatlons."~
                 Looking again at Article 5400, R.C.S., we.~.flnd
                                                                that
         the language of this statute provides for the methods of ascer-
         tain!-* t.h,*
                     ?.mo~v~t.
                            nf compensationto which the surface owner
         would be entitled "for the Injury Incident to the opening and
         the working of such mine and the access thereto"; but no provl-
         sion is written Into the statute as we view it which would
         permit the surface owner to 'receivecompensationfor remOVa
         of soil from his lands, although he would be entitled to dam-
         ages because of right of ways or damages done to the terrain
         of his land. Thus we believe the Legislature thought of
         mining or refining operations rather than the wholesale re-
         moval of strata of soil.
.        .




             Honorable Eascom Glles, page 10

                     Turning now to the so-called "mineralizedsoil" which
             is the subject of discussion In this opinion, we quote below
             analyses of the samples of the materials as furnished by you,
             one a Chemical Analysis made by Mr. W. P. Martin of the Univer-
             sity of Arizona and one a SpectrographicQualitative Analysis
             submittedby the Raymond 0. Osborne Laboratories,Los Angeles,
             California.
                                  "UNIVERSITYOF ARIZONA
                                   Total Total     Soluble, Available
Sample pH    Acidity      T S S +* Carbon Nitrogen Ph?s,?hate
                                                            Potassium
Number Value (me*/100 gm.   ppm                    (ppm) .-'L
    1        4.8       7.4        8,084    0.82    1.063     Trace   0.051

    2        6.2       3.1       17,635    0.64    0.050         0   0.074

    3        4.9      13.6        8,084    3.69    0.167         0   0.054
    4        4.1      25.5       12,625    5.14    0.312         0   0.067

    4a       4.6      15.5        6,342    3.32    0.136         0   0.060
    5        4.6      18.6        6,000    1.85    0.150         0   0.078



         (*me = MillequIvalents ; ** T S S = total soluble salt&)
             Sample              Ammonia           Nitrate
             Number              0                 0
               3                  119                177
               2                  252              4,111
               3                  183                815

               4                  534              3,969
               4a                 132                372
               5                  135                408



                                    Signed        w. P. Martin
Honorable Bascom Glles, page 11

                          “RAYMOND G. OSBORNE
                            Bureau of Teats
                                 and
                             INSPECTION
                                             Los Angeles, 27, 1944
        REPORT g   SPECTROGRAPHICQUALITATIVE ANALYSIS
Tests Made for:                  II.B. Bagley
                                 Room 430, Rives Strong Bldg.
                                 Los Angeles, Calif.
Material Identification:         "Brewster County, Texas"
                                 Samples submitted 6-22-44
RESULTS OF ANALYSIS -
Laboratory Number:
Sample Number:               1
                           (Appearance-           (Now being used -
                            Oil Shale)             Rio Grande)
Silicon                     10.0%                  10.0%
Iron                        10.0                   10.0
Magnesium                    1.0 to   10.0          1.0 to   10.0
Calcium                      1.0 to   10.0          1.0 to   10.0
Aluminum                     1.0 to   10.0          1.0 to   10.0
Magnanese                    1.0 to   10.0          1.0 to   10.0
Titanium                     1.0 to   10.0          1.0 to   10.0
Potassium
Sodium                       :::                    2:
Strontium                    1.0
Chromium                     0.1 to 1.0            E
Copper                       0.01 to 0.1'          0.01
Vaiidalum                    0.01 to 0.1           0.01 to 0.1
Lead                         0.01 to 0.1           0.01
Boron                        0.01 to 0.1           0.01 to 0.1
Nickel                       0.01                  0.01
Cobalt                       0.001 to 0.01         0.01
Zlno                      0 .OOl to' 0 .Ol    0 .OOl
Molybdenum                0.001               0.01
Barium                    0.001               0.1 to 1.0
Silver                    0 .OOOl             0 .OOOl
GalIlum                   0.001 to 0.01       0.001
Zirconium                                     0.01
Esttmated Quantities to the Nearest Factor of Ten.
                                 Respectfully submltt d
 By A. Osggani (Signed)          RAYMOND G. OSBORNE L&ORATORIES
:   .




        Honorable Bascom @ilea, page 12


                Both of these lead the writer to conclude that the eub-
        stance.of the material Is of such a definite chemloal compoel-
        tlon It would fit it into the definition of a "mineral'as de-
        fined by Webster, who wrote, "Anythingwhich is neither animal
        nor vegetable, or in the old general classlflcatlonof things
        into three kingdoms, (Animal,vegetable, and mineral)," or into
        the two definitions cited In Corpus Jurls--(l) "Broad or Scien-
        tific Meanlnq: In Its broad and sclentlflcmeaning a mineral
        is a natural body destitute of orginlzatlonor life; any ln-
        organic species havlng a definite chemical composition;any
        substancewhich is part of the natural formation of the earth."
        (40 C. J., page 736, paragraph 2.) (2) "Popular meaning: The
        word 'mineral'Is evidently derived from 'mine' or being that
        which Is usually obtained from a mine, and in its most general
        and popular sense the term 'mineral'means any Inorganic sub?
        stance, except common soil or rock, which Is Sound in the earth
        and may be obtained by'mlnlng or other process for bringing it
        to the surface, for manufacturingor mercantile purposes for
        profit. Ordinarily the term, as so defined, applies to sub-
        stance under the surface of the earth and not to ,thoselying
        loosely upon It. But this limitation is not an accurate one
        for many mineral substancesare found upon or near the surface,
        and in any event the term will Include surface minerals where
        such appears to be the Intention of the parties." (40 C. J.,
        page 736, paragraph 3.) Cases in point support these deflni-
        tions and we find It impossiblebut to conclude that the so-
        called "mineralizedsoil" In question is other than a mineral.
                Having concluded that'the substance Is a mineral does
        not, however, answer the question in point, i.e., Is the sub-
        stance a "mineral"within the meaning of Articles 5388 et seq.,
        R.C.S.? Or, perhaps more clearly stating the question: Did
        the Legislaturehave in mind such "minerals" at the time the
        Act was passed In lgly? We think not. On the contrary, we be-
        lieve the Intention of the Legislaturewas to reserve for the
        benefit of the State such met&la, minerals, or precious stones
        as sulphur, salt, gold, silver, oils and the like which could
        be clearly mined or in any way removed for their Individual
        value as a unit, a concentratedmineral but not such a con-
        glomeration of acids, alloys and mixture of chemicals as Is
        reflected in the analysis of the substance in question. To
        hold otherwise would be to put every grantee of land holding
        under a deed from the State on notice that his title or~rights
        in the surface of the soil would be constantly subject to the
        scrutiny of the chemists and liable to the needs or shortcom-
        ings of various soil compositionsthroughout the nation. Par
        different.wouldbe our view If the analysis, for Instance,of
.   i--    -




          Honorable Bascom Qlles, page 13


          Mr. Osborne had shown a high percentage of the volume of the
          substance to be pure silver. Certainly then It would be the
          duty of the State to see that its interest was developed and
          the silver contents recovered leaving to the owner of the sur-
          face the residue therefrom. Rut by no stretch of the lmaglna-
          tlon can we conclude the Legislature had in mind reserving to
          the State various and sundry combinations of chemical compounds
          as may be found to be deposited In thousands of.acres of land
          which the State has patented, deeded or otherwise released the
          surface thereof to grantees with a reservation of a portion or
          all of the mineral rights,
          Iron ‘and Rail
          Manufacturing
          171; Carother
          116 u. S. 11.
          opinion quoted, and, although we recognize the fact that they
          are not directly In point, we think they support our conclusion.

                                     Yours very truly
                                     ATTORNEYGENERALOFTEXAS

                                            /a/ E. M. De Geurln
                                      By
                                           E. M. DeGeurln
                                             Assistant
          E?lDeG/JCP
          APPROVED   DEC. 20, 1945

          /a/ Car1os.C. Ashley       (This opinion considered and
          FIRST ASSISTAMI'            approved in limited conference)
          ATTORNEY aENERAL